ORIGINAL
           lfn tbe Wniteb             ~tates        42 U.S.C. § 1983; 18
U.S.C. §§ 214-242; and 28 U.S.C. § 453. Comp!.        at~~   4, 5, 31. The government has moved to
dismiss this matter for lack of subject-matter jurisdiction, pursuant to Rule l 2(b)(1) of the Rules
of the United States Court of Federal Claims ("RCFC"). See generally Def. Mot. Plaintiff has
also moved to proceed in this matter in form a pauper is. See generally Pl. Mot. to Proceed In
Forma Paupe,.;s. For the reasons set forth below, the Court GRANTS the government's motion
to dismiss and GRANTS plaintiffs motion to proceed informa pauperis.
II.     FACTUAL AND PROCEDURAL BACKGROUND'
        A. Factual Background
        Plaintiff commenced this action on June 6, 2017. See generally Comp!. Plaintiffs
complaint is difficult to follow. But, it appears that the gravamen of plaintiffs complaint is a
challenge of the United States District Court for the District of Maryland's dispositions of
several civil actions that plaintiff has filed before that court. See generally Comp!.
        As background, plaintiff has collectively filed approximately 36 cases in the United
States District Court for the Eastern District of Virginia, the United States District Court for the
District of Columbia, and the United States District Court for the District of Maryland since
2009. Def. Mot. at 1. Approximately 17 of these matter have been filed by plaintiff in the
United States District Court for the District of Maryland. Id.
        In the complaint, plaintiff alleges that several district judges for the United States District
Court for the District of Maryland and other district court personnel have "fraudulently denied
[him] access to impartial justice as demonstrated in the order( s) in every one of plaintiffs cases."
Comp!. at i110. Plaintiff also alleges that the district court judges have routinely dismissed his
cases, in violation of plaintiffs due process rights under the Fifth and Fourteenth Amendments
to the United States Constitution. Comp!. at iii! 4-5, 15, 39-40.
        In this regard, plaintiff contends that he was denied the right to proceed to the discovery
phases of his litigation, and to trial, in many of these cases. Comp!. at iii! 27, 31, 78. And so,
plaintiff contends that the judges presiding over those matters prejudiced him by allowing the
defendants to "conceal evidence," thereby depriving plaintiff of his civil rights. Comp!. at iii! 31,
52, 61, 76.
        As relief, plaintiff requests that the Comt:
              1) Appoint a Grand Jury and prosecutor to investigate RICO violations
              against the Maryland Court, 2) VOID all order(s) issued by the Comt
              in Maiyland by the district eomtjudges, 3) submit this brief to the U.S.
              Attorney's Office for investigation and the DOJ, and 4) VOID all



1
  The facts recited in this Memorandum Opinion and Order are taken from plaintiffs complaint and the
exhibits attached thereto ("Comp!."); the government's motion to dismiss ("Def. Mot."); plaintiffs
opposition to the government's motion to dismiss ("Pl. Resp.); the government's reply in suppmt of its
motion to dismiss ("Def. Reply") and plaintiffs sur-reply (Pl. Sur."). Except where otherwise noted, the
facts recited herein are undisputed.



                                                    2
            order(s) by the Corrupt federal judges in Maryland as the order(s) are
            Nullities, and were not based upon federal law.

Comp!. at ii 80.

        B. Procedural Background
        Plaintiff filed the complaint in this matter on June 6, 2017. See generally Comp!. On
June 6, 2017, plaintiff also filed a motion to proceed informa pauperis. See generally Pl. Mot.
to Proceed Jn Forma Pauperis.
        On August 7, 2017, the government filed a motion to dismiss plaintiffs complaint for
lack of subject-matter jurisdiction, pursuant to RCFC 12(b)(l). See generally Def. Mot. On
August 23, 2017, plaintiff filed a response and opposition to the government's motion to dismiss.
See generally Pl. Resp. On September 5, 2017, the government filed a reply in support of its
motion lo dismiss. See generally Def. Reply. On September 13, 2017, plaintiff filed a motion
for leave to file a sur-reply and a sur-reply. See generally Sur. Reply. On September 18, 2017,
the Court granted plaintiff's motion for leave. See generally Order granting motion for leave.
       These matters having been fully briefed, the Court addresses the pending motions.


Ill.   ST AND ARDS OF REVIEW
       A. Pro Se Litigants

       Plaintiff is proceeding in this matter pro se, without the benefit of counsel. And so, the
Comi applies the pleadings requirements leniently. Beriont v. GTE Labs., Inc., 535 F. App'x
919, 925-26 n.2 (Fed. Cir. 2013) (citing Mczeal v. Sprint Nextel Corp., 501F.3d1354, 1356
(Fed. Cir. 2007)). When determining whether a complaint filed by a prose plaintiff is sufficient
to survive a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs
than plaintiffs who are represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520 (1972)
(holding that prose complaints, "however inatifully pleaded," are held to "less stringent
standards than formal pleadings drafted by lawyers"); A1atthe;vs v. United States, 750 F.3d 1320,
1322 (Fed. Cir. 2014) (citation omitted). But, there "is no duty on the part of the trial court to
create a claim which [the plaintiff! has not spelled out in his pleadings." Lengen v. United
States, 100 Fed. Cl. 317, 328 (2011) (brackets existing; internal quotation omitted).
       In addition, while "a pro se plaintiff is held to a less stringent standard than that of a
plaintiff represented by an attorney, ... the prose plaintiff, neve1iheless, bears the burden of


                                                  3
establishing the Court's jurisdiction by a preponderance of the evidence." Riles v. United States,
93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.
2002)). And so, the Court may excuse ambiguities, but not defects, in the complaint. Colbert v.
United States, No. 2014-5029, 2015 WL 2343578, at *l (Fed. Cir. May 18, 2015); see also
De mes v. United States, 52 Fed. Cl. 365, 368 (2002) ("[T]he leniency afforded prose litigants
with respect to mere formalities does not relieve them of jurisdictional requirements.") (citation
omitted).


        B. Jurisdiction And RCFC 12(b)(l)
        It is well-established that this Court's subject-matter jurisdiction must be established
before the Court addresses the merits of a claim. Plains Comm. Bank v. Long Family Land &
Cattle Co., 554 U.S. 316, 324 (2008) (citing Steel Co. v. Citizens for a Better Env 't, 523 U.S. 83,
88-89 (1998) (stating that subject-matter jurisdiction is "a threshold question that must be
resolved . . . before proceeding to the merits.")). When deciding a motion to dismiss upon the
ground that the Court does not possess subject-matter jurisdiction pursuant to RCFC 12(b)(l),
this Court must assume that all undisputed facts alleged in the complaint are true and must draw
all reasonable inferences in the non-movant's favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007);
see also RCFC l 2(b )(I). But, plaintiff bears the burden of establishing subject-matter
jurisdiction, and he must do so by a preponderance of the evidence. Reynolds v. Army & Air
Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988) (citation omitted). And so, should the
Comi determine that "it lacks jurisdiction over the subject matter, it must dismiss the claim."
Afatthews v. United States, 72 Fed. Cl. 274, 278 (2006) (citing RCFC 12(h)(3)).

        In this regard, the United States Court of Federal Claims is a court oflimited jurisdiction
and "possess[ es] only that power authorized by Constitution and statute .... " Kokkonen v.
Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act grants the Comi
jurisdiction over:

       [A]ny claim against the United States founded either upon the Constitution, or
       any Act of Congress or any regulation of an executive depmiment, or upon any
       express or implied contract with the United States, or for liquidated or
       unliquidated damages in cases not sounding in tort.

28 U.S.C. § 149l(a)(l).




                                                  4
        The Tucker Act is, however, a "jurisdictional statute; it does not create any substantive
right enforceable against the United States for money damages .... [T]he Act merely confers
jurisdiction upon [the United States Court of Federal Claims] whenever the substantive right
exists." United States v. Tes/an, 424 U.S. 392, 398 (1976). And so, to pursue a substantive right
against the United States under the Tucker Act, a plaintiff must identify and plead a money-
mandating constitutional provision, statute, or regulation; an express or implied contract with the
United States; or an illegal exaction of money by the United States. Cabral v. United States, 317
F. App'x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United States, 402 F.3d 1167, 1172 (Fed.
Cir. 2005)); Norman v. United States, 429 F.3d 1081, 1095 (Fed. Cir. 2005). "[A] statute or
regulation is money-mandating for jurisdictional purposes if it 'can fairly be interpreted as
mandating compensation for damages sustained as a result of the breaeh of the duties [it]
impose[ s]."' Fisher, 402 F.3d at 1173 (quoting United States v. Mitchell, 463 U.S. 206, 219
(1983)).

        Specifically relevant to this matter, this Court "does not have jurisdiction to review the
decisions of distriet courts or the clerks of district courts relating to proceedings before those
courts." Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)); see also Jones v. United
States, No. 15-1044, 2016 WL 447144, at 1 (Fed. Cl. Feb. 4, 2016). And so, the Court must
dismiss a claim seeking to review the decisions of district courts for lack of subject-matter
jurisdiction.

IV.     DISCUSSION
        A. The Court Docs Not Possess Jurisdiction To Consider Plaintiff's Claims
        The government has moved to dismiss plaintiffs complaint for lack of subject-matter
jurisdiction upon the grounds that: (I) the Court may not consider plaintiffs challenge to the
actions of the United States District Court for the District of Maryland; (2) the Court may not
entertain plaintiffs claims against any party other than the United States; and (3) plaintiffs
constitutional, criminal law, Bivens, judicial misconduct, and civil rights claims are
jurisdictionally precluded by the Tucker Act. Def. Mot. at 4-5; Def. Rep. at 2-3. For the reasons
discussed below, the Court does not possess subject-matter jurisdiction to consider any of the
plaintiffs claims. And so, the Court GRANTS the government's motion to dismiss and
dismisses the complaint. RCFC 12(b)(l).




                                                  5
                1. The Court Does Not Possess Jurisdiction To Consider
                   Plaintiff's Challenge Of The District Court's Decisions
        As an initial matter, to the extent that plaintiff seeks to challenge the district court's
decisions to dismiss his cases, the Couti does not possess subject-matter jurisdiction to consider
this claim. In the complaint, plaintiff alleges that the judges of the United States District Couti
for the District of Maryland obstructed justice by dismissing his cases. Comp!. at ifif 25-30.
Specifically, plaintiff alleges that "federal judges, engaged in a 'pattern and practice' of
obstruction of justice tactics to prevent [himJ from going to trial and even discovery on the
merits of his cases." Comp!. at if 27.
        Plaintiff also alleges that several district judges for the United States District Court for
the District of Maryland and other distlict comi personnel have "fraudulently denied [him]
access to impmiialjustice as demonstrated in the order(s) in every one of Plaintiffs cases."
Comp!. at if 10. And so, plaintiff maintains in this action that the district couti judges have
violated his due process and equal protection rights under the Fifth and Fourteenth Amendments
to the United States Constitution. Comp!. at ifif 4-5, 15, 39-40.
        The United States Comi of Appeals for the Federal Circuit has long held that this Court
does not possess subject-matter jurisdiction to review the decisions of district comis relating to
proceedings before those courts. Joshua, 17 F.3d at 380 (stating that the Court does not have
jurisdiction to review the decisions of district courts or the clerks of district courts relating to
proceedings before those courts); Mora v. United States, 118 Fed. Cl. 713, 716 (2014) ("[T]his
court does not have jurisdiction to review the decisions of state courts, federal bank.rnptcy courts,
federal district comis, or federal circuit courts of appeals."); see also Vereda., LTDA. v. United
States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (explaining that this Comi is not an appellate
tribunal, and does not have jurisdiction to review the decisions of district coutis). That is
precisely the action that plaintiff seeks in the complaint. And so, the Couti must dismiss
plaintiffs claim challenging the actions of the district court for lack of subject-matter
jurisdiction. RCFC l 2(b )(1 ).


                2. The Court May Not Consider Plaintiff"s Claims
                   Against Parties Other Than The United States
        This Court is also without jurisdiction to consider plaintiffs claims against the district
comi judges and other district court personnel named in the complaint. See Comp!. at if 10. It is



                                                   6
well-established that the United States is the only proper defendant in cases brought in this
Court. Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011); Stephenson v. United States, 58 Fed.
Cl. 186, 190 (2003) ("[T]he only proper defendant for any matter before this court is the United
States, not its officers, nor any other individual.") (emphasis original). And so, the Court does
not possess subject-matter jurisdiction to consider plaintiff's claims against individual judges and
comi personnel. United States v. Sherwood, 312 U.S. 584, 588 (1941) (stating that the Cami of
Federal Claims "is without jurisdiction of any suit brought against private parties .... ");
Anderson v. United States, 117 Fed. Cl. 330, 331 (2014) (stating that "[t]his court does not have
jurisdiction over any claims alleged against states, localities, state and local government entities,
or state and local government officials and employees; jurisdiction only extends to suits against
the United States itself.").
        In addition, plaintiff may not rely upon Bivens v. Six Unla10wn Named Agents of the Fed
Bureau of Narcotics, 403 U.S. 388 (1971), to bring his claims against the court officials named
in the complaint. See Comp!. at ii 2; see also Pl. Resp. at 7. The United States Court of Appeals
for the Federal Circuit has held that the Tucker Act does not grant the Cami jurisdiction to
consider such claims. Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997). And so, the
Court must also dismiss plaintiff's Bivens claims.


                3. The Court May Not Consider Plaintiff's Criminal Law Claims
        In addition, this Court does not possess subject-matter jurisdiction to consider plaintiff's
criminal law claims. See Cooper v. United States, 104 Fed. Cl. 306, 311-12 (2012) (holding that
this Cami cannot review criminal matters); Joshua, 17 F.3d at 379 ("The court has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code .... "). A
careful reading of the complaint demonstrates that plaintiff alleges violations of several federal
criminal statutes, including, 18 U.S.C. § 241 (conspiracy against rights) and 18 U.S.C. § 242
(deprivation of rights under the color of law). Comp!. at iii! 19, 21-23, 24. Because the Cami
does not possess subject-matter jurisdiction to consider such claims, the Cami must also dismiss
plaintiff's criminal law claims. RCFC 12(b)(l).

                4. Plaintiff's Constitutional Claims Are Also Jurisdictionally Precluded
       The Cami is similarly without jurisdiction to entertain plaintiff's constitutional claims.
In the complaint, plaintiff alleges due process and equal protection claims under the Fifth and


                                                  7
Fourteenth Amendments. See generally Comp!. But, this Court does not possess jurisdiction to
consider claims based upon the Fifth Amendment's Due Process Clause, as this provision is not a
money-mandating provision of law. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed Cir.
1995) (finding that the Due Process and Equal Protection Clauses of the Fourteenth Amendment
do not constitute "a sufficient basis for jurisdiction because they do not mandate payment of
money by the government"); see also McCullough v. United States, 76 Fed. Cl. 1, 4 (2006)
("[T]he Fifth Amendment is not a source that mandates the payment of money to plaintiff.").
The Court is similarly without jurisdiction to consider plaintiffs equal protection and due
process claims brought pursuant to the Fourteenth Amendment. See LeBlanc, 50 F.3d at 1028;
see also Quailes v. United States, 25 Cl. Ct. 659, 664, aff'd, 979 F.2d 216 (Fed. Cir. 1992) ("This
court does not have jurisdiction ... because neither the due process or equal protection clauses of
the Constitution 'obligate the United States to pay money damages."') (citation omitted). And
so, the Court must also dismiss these claims. RCFC 12(b)(l).


                5. The Other Statutes Relied Upon By Plaintiff Do Not Confer Jurisdiction
        Lastly, the Court is also without jurisdiction to consider plaintiff's civil rights claims.
See 42 U.S.C. § 1981. In the complaint, plaintiff alleges that the district judges who presided
over his a cases should be held liable under 42 U.S.C. § 1983. This Court has long recognized
that civil rights claims brought pursuant to Section 1983 may only be brought in a United States
district comi. See Marlin v. United States, 63 Fed. Cl. 475, 476 (2005) (stating that the United
States Comi of Federal Claims "does not have jurisdiction to consider civil rights claims brought
pursuant to 42 U.S.C. §§ 1981, 1983, or 1985 because jurisdiction over claims arising under the
Civil Rights Act resides exclusively in the district courts").
       This Comi similarly does not possess subject-matter jurisdiction to consider plaintiff's
allegations of judicial misconduct under 28 U.S.C. § 453. See Pl. Resp. at 4. As the government
correctly observes in its reply brief, Section 453 is not a money-mandating source of law and this
statute cannot be relied upon by plaintiff to establish jurisdiction under the Tucker Act. See
Hardin v. United States, No. 14-557C, 2014 WL 4724472, at *3 (Fed. Cl. Sept. 23, 2014)
("Claims for alleged judicial misconduct under 28 U.S.C. § 455 are not money-mandating and
therefore cannot serve as a basis for jurisdiction in this comi.") (citation omitted). Given this,
the Court must dismiss plaintiff's civil rights and judicial misconduct claims. RCFC 12(b)(l).



                                                   8
            B. l'laintifPs Motion To Proceed In Forma
               Pauperis Satisfies The Statutory Requirement

        As a final matter, plaintiff has moved to proceed in forma pauperis in this matter. See
generally Pl. Mot. to Proceed In Forma Pauperis. This Court may authorize the commencement
of a lawsuit without prepayment of fees when a plaintiff submits an affidavit including a
statement of all assets, a declaration that he or she is unable to pay the fees, and a statement of
the nature of the action and a belief that he or she is entitled to redress. See 28 U.S.C. §
1915(a)(l); see also 28 U.S.C. § 2503(d). 2
        After reviewing plaintiffs submission, the Court finds that plaintiff has satisfied the
statutory requirements to proceed informa pauperis. And so, the Court grants plaintiffs motion
to proceed in Jonna pauperis for the limited purpose of resolving the jurisdictional issues raised
in the government's motion to dismiss.


V.      CONCLUSION
        In sum, when construed in the light most favorable to plaintiff, plaintiff fails to
demonstrate that the Court possesses subject-matter jurisdiction to consider any of his claims in
this matter. And so, the Court must dismiss the complaint for lack of subject-matter jurisdiction.
RCFC 12(b)(l).
        In light of plaintiffs prose status-and plaintiffs representation that he is unable to pay
the Court's filing fee-the Court grants plaintiffs request to proceed in this matter informa
pauperis for the limited purpose ofresolving the jurisdictional issues raised by the government's
motion to dismiss.

       And so, for the foregoing reasons, the Com1:

        I. GRANTS the government's motion to dismiss; and

       2. GRANTS plaintiffs motion to proceed informa pauperis.




2
 The Government does not oppose plaintiff's motion to proceed in Jonna pauperis. See generally Def.
Resp. to Pl. Mot. to Proceed In Forma Pauperis, June 23, 2017.



                                                  9
      The Clerk's Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint.

      No Costs.

       IT IS SO ORDERED.




                                             10